Citation Nr: 0704142	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for T12 compression 
fracture with low back strain, rated as 50 percent disabling 
prior to October 12, 2005 and 40 percent thereafter.   

2.  Entitlement to an increased rating for bilateral pes 
planus rated as noncompensable prior to October 12, 2005 and 
10 percent thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1993 to May 
1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In October 2006 the veteran raised a secondary service 
connection claim for depression and the Board hereby refers 
this matter to the RO for appropriate action.  

The Board notes that in an August 2006 rating decision the RO 
reduced the veteran's rating for his back disability from 50 
percent to 40 percent.  The veteran has not contested the 
propriety of this action. 


FINDINGS OF FACT

1.  Prior to October 12, 2005, the veteran's service-
connected back disorder was characterized by severe 
limitation of motion and demonstrable deformity of a 
vertebral body.  

2.  Subsequent to October 12, 2005, the veteran's service-
connected back disability continued to demonstrate severe 
limitation of motion and demonstrable deformity of vertebral 
body.  

3.  Prior to October 12, 2005, the veteran's service-
connected bilateral pes planus was mildly disabling.  

4.  Subsequent to October 12, 2005, the veteran's service-
connected bilateral pes planus manifested a moderate 
disability.  




CONCLUSIONS OF LAW

1.  Prior to October 12, 2005, the criteria for a rating in 
excess of 50 percent for the veteran's service-connected T12 
compression fracture with low back strain were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5285, 5292 (2003), 5237 (2006).  

2.  Subsequent to October 12, 2005, the criteria for a rating 
of 50 percent (but no higher) for the veteran's service-
connected T12 compression fracture with low back strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5285, 5292 (2003), 5237 
(2006).  

3.  Prior to October 12, 2005, the criteria for a compensable 
rating for bilateral pes planus were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5276 (2006).  

4.  Subsequent to October 12, 2005, the criteria for a rating 
in excess of 10 percent for bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5276 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the August 2005 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the August 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In that regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the veteran in August 2005 
which was after the March 2003 rating decision on appeal.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement was harmless error for the reasons 
specified below.

In the August 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In March 2006, the appellant was provided with notice of what 
type of information and evidence was needed to establish a 
disability rating and an effective date for a disability.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorders warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Entitlement to an increased rating for T12 compression 
fracture with low back strain, rated as 50 percent disabling 
prior to October 12, 2005 and 40 percent thereafter.   

The veteran's service-connected back disorder has been rated 
under the older Diagnostic Codes 5285 and 5292.  The 
diagnostic criteria for evaluating intervertebral disc 
syndrome was revised, effective September 23, 2002 (see 67 
Fed. Reg. 54,345-49 (August 22, 2002)) and effective 
September 26, 2003 the criteria for evaluating general 
diseases and injuries of the spine was revised (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  However, the criteria for 
rating intervertebral disc syndrome remained essentially the 
same as the criteria effective September 23, 2002, although 
the code number was changed to Code 5243.  The pre-September 
2002 criteria for intervertebral disc syndrome is not 
applicable in the instant case as the veteran's claim for an 
increased rating was received in November 2002.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Pursuant to 
the prior Code 5285, residuals of a fracture of a vertebra 
were rated as 100 percent disabling with cord involvement, 
bedridden, or requiring long leg braces.  Without cord 
involvement; abnormal mobility requiring a neck brace (jury 
mast), the disability was rated at 60 percent.  In other 
cases, the disability was rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
Diagnostic Code 5285 (2003).  

The amended version of the rating criteria provides as 
follows:

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation requires forward flexion of cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 
5241, Spinal fusion; Diagnostic Code 5242, Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The new rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable as of their effective date.  
VAOPGCPREC 3-2000.  

The evidence has demonstrated that prior to October 12, 2005, 
the veteran was not entitled to a rating higher than 50 
percent for his service-connected back disorder as the 
evidence did not show that he had abnormal mobility requiring 
a neck brace, had cord involvement causing him to be 
bedridden and wear long leg braces, had unfavorable ankylosis 
of the entire spine, or had incapacitating episodes that 
required bedrest and treatment prescribed by a physician.  
The Board notes that the veteran in his September 2003 Form 9 
(Substantive Appeal) argued that he had intervertebral disc 
syndrome, however the evidence of record did not indicate 
that he had incapacitating episodes and thus he does not meet 
the criteria for intervertebral disc syndrome based on 
incapacitating episodes under Diagnostic Code 5243.  The 
veteran's VA medical records from 2001 to 2004 reflected 
treatment for his back and neck pain.  The veteran apparently 
fractured his T12 in a motor vehicle accident (MVA) during 
service and was in 2 other MVAs in the late 1990s and in 
April 2003.  His February 2003 VA examination revealed 
moderate spasm and tenderness of the lower thoracic and 
lumbar spine.  Flexion was limited to 20 degrees, and there 
was no abnormal curvature of the back.  Extension was 10 
degrees, left and right side bending was 20 degrees, left 
rotation was 20 degrees and right rotation was 30 degrees.  
Repetitive motion produced a moderate increase of pain and 
spasm.  The diagnosis was status post compression fracture 
T12 with secondary lower thoracic and lumbar strain.  The 
older Diagnostic Code 5295 for lumbosacral strain need not be 
considered as it would not help the veteran's claim since the 
highest rating available under this code is 40 percent.  

The Board finds that the veteran is entitled to a higher 
rating of 50 percent from October 12, 2005 onward under the 
older Diagnostic Codes 5285 and 5292.  The totality of the 
veteran' range of motion evaluations on his October 2005 VA 
examination showed that he had severe limitation of motion 
under Diagnostic Code 5292 as he had painful flexion between 
25 and 30 degrees of flexion in the sitting position and in 
the standing position could flex to 15 degrees.  Extension 
was limited to 10 degrees with pain, spinal flexion was 
limited to 25 degrees on the right, and to 20 degrees on the 
left with increased left low back pain.  Rotation was limited 
to 25 degrees to the right, and to 25 degrees to the left 
with pain.  The examiner noted that the veteran had an 
additional 5 degree loss of range of motion due to pain with 
forward flexion of the spine.  While accompanying x-rays 
found a normal lumbar spine and minimal posttraumatic 
anterior wedging of T12, the Board finds that this does not 
outweigh other medical evidence of record suggesting that the 
veteran's T12 showed demonstrable deformity.  The October 
2005 VA examiner noted that the veteran's August 1999 x-rays 
indicated a compression fracture of T12 vertebra.  The 
medical evidence of record, to include the October 2005 VA 
examination, reflected the veteran's extensive complaints of 
back pain.  The examiner, a board certified orthopedic 
surgeon, opined that the veteran's back disorder was 
moderately severe.  The examiner provided diagnoses that 
included history of T12 compression fracture, increased 
thoracic kyphosis of the lower thoracic spine and chronic 
lumbar strain.  Hence, the Board finds that subsequent to 
October 12, 2005 the veteran is entitled to a 50 pecent 
rating for severe limitation of motion under Diagnostic Code 
5292 coupled with an additional 10 percent rating for 
demonstrable deformity of a vertebral body pursuant to 
Diagnostic Code 5285.  

The veteran is not entitled to a rating in excess of 50 
percent because the medical evidence, specifically the 
October 2005 VA examination, did not suggest that he had 
abnormal mobility requiring a neck brace, had cord 
involvement causing him to be bedridden and wear long leg 
braces, had unfavorable ankylosis of the entire spine, or had 
incapacitating episodes that required bedrest and treatment 
prescribed by a physician.  The veteran reported having upper 
thoracic and neck pain after his post-service MVAs.  He had a 
cane but did not limp when walking.  He did not use back 
braces or support.  There was no history of incapacitating 
episodes and physical examination revealed only mild left 
buttock sciatic notch tenderness.  

Therefore, in giving the veteran the benefit of the doubt, 
the Board finds he is entitled to a higher rating of 50 
percent (but not greater) subsequent to October 12, 2005.  38 
U.S.C.A. § 5107(b).  While it appears that the RO did not 
satisfy the procedural requirements in reducing the veteran's 
rating from 50 to 40 percent, as required by 38 C.F.R. § 
3.105(e), this matter is rendered moot in light of the 
favorable disposition which for practical purposes restored 
the 50 percent rating.  

Entitlement to an increased rating for bilateral pes planus 
rated as noncompensable prior to October 12, 2005 and 10 
percent thereafter.   

The veteran's bilateral pes planus has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Diagnostic Code 
5276 provides for a noncompensable rating where symptoms are 
mild, and relieved by a built-up shoe or arch support.  A 10 
percent rating is assigned where flatfoot is moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, either bilateral or unilateral.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned.

The evidence has not demonstrated that the veteran is 
entitled to a compensable rating for bilateral pes planus 
prior to October 12, 2005 because his disability was not 
moderate.  More specifically, he did not exhibit a weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, or pain on manipulation and use of the 
feet.  The February 2003 VA examination reported a mild 
increase of the metatarsus varus of the right foot since the 
last examination in April 1999.  The examiner noted that the 
veteran had mild pes planus.  There was no misalignment of 
either Achilles tendon and there was no pain or tenderness.  
The examiner provided a diagnosis of bilateral pes planus 
with slight increase of metatarsus varus over the past 3 
years, which was secondary to the veteran's back disorder.  

The veteran is not entitled to a rating higher than 10 
percent for his bilateral pes planus subsequent to October 
12, 2005 because his October 2005 VA exam did not demonstrate 
that his disability was severe.  Although the veteran 
complained of pain, there was no evidence of marked 
deformity, swelling on use, callosites, extreme tenderness or 
spasm.  The VA examination reported tenderness of both feet 
in the arches and plantar aspect of both heels.  There was no 
tenderness of either Achilles tendon posteriorly, nor was 
there tenderness of the toe or ankle joints.  The examiner 
noted that the veteran had some moderate pes planus.  The 
diagnoses included bilateral pes planus, plantar fasciitis, 
metatarsalgia beneath the first metatarsal head on the 
plantar aspect of the right foot (without callus) and 
metatarsalgia under the plantar aspect of the great toe (no 
callus).  The examiner opined that the veteran's bilateral 
functional foot impairment was moderate.  Accompanying x-rays 
of the feet found no evidence of arthritis or posttraumatic 
deformity.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

The record shows that the veteran has participated in the 
vocational rehabilitation program.  The potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorders have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for T12 compression 
fracture with low back strain prior to October 12, 2005 is 
denied.

A 50 percent evaluation, but no more, for T12 compression 
fracture with low back strain effective October 12, 2005 is 
granted, subject to controlling laws and regulations 
governing the payment of monetary awards.

An compensable evaluation for bilateral pes planus prior to 
October 12, 2005 is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus effective October 12, 2005 is denied.




____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


